— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County, imposed July 6, 1977, upon his conviction of robbery in the second degree, on his plea of guilty, the sentence being an indeterminate prison term not to exceed 12 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate prison term not to exceed seven years. The sentence was excessive to the extent indicated herein. Gulotta, J. P., Shapiro, Cohalan and Margett, JJ., concur.